ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 19 May 2021 has been entered.  Claims 1-7, 9, and 11-16 are currently pending in the application.  Applicant’s amendments have overcome the previous 35 USC § 103 rejections.  
Examiner Note
The Applicant has two similar patents: U. S. Patents 10,036,805 and 10,401,487.  Each of these patents is sufficiently distinct from the present application to preclude an obvious double patenting rejection.    
Allowable Subject Matter
Claims 1-7, 9, and 11-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Neither McGraw, Lin, Mudalige, Pon, Rohr, nor Brekke, either alone or in combination, anticipates or renders obvious the uniquely distinct features of:
“one or more relative navigation systems, in communication with the universal navigation processors, configured to provide source information to the navigation platforms; …
wherein one or more of the universal navigation processors include a navigation filter configured to process the source information, and 
wherein the navigation filter is a navigation filter system configured to apply at least one statistical model to determine and provide an estimate of the quality and an estimate of the integrity of the source information in order to determine the navigation information for the one or more navigation platforms” 
Claims 2-7, 9, and 11-16 depend on claim 1, and each is therefore also allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly mark “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD H.B. BRASWELL whose telephone number is (469)295-9119.  The examiner can normally be reached on 7-5 Central Time (Dallas).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Donald HB Braswell/Examiner, Art Unit 3648